ANGSTMAN, Justice.
This appeal presents the same questions arising in the same manner as those involved in the case of State ex rel. Robbins v. Bonner, Mont., 270 Pac. (2d) 400, except that in this case there was no motion to strike the bill of exceptions as in the Robbins case.
The only difference between this case and the Robbins case is that a different tract of land is involved and petitioner in this case bid $15 per acre and paid down the sum of $980. Exactly the same legal questions on the merits of the appeal are involved as in the Robbins ease, and on the authority of that case the judgment and decree is reversed with directions to dismiss the proceeding.
MR. CHIEF JUSTICE ADAIR; and ASSOCIATE JUSTICES BOTTOMLY, FREEBOURN and ANDERSON, concur.